Adams, «L,
dissenting. — The city having introduced evidence tending to show that the rainfalls in question were unprecedented, it was competent for the plaintiff, if it could, to rebut this evidence, by showing that the rainfalls were not unprecedented. For the purpose of this showing, the plaintiff introduced witnesses, and asked them certain preliminary questions, which are set out in the second division of the majority opinion. These questions were disallowed by the court, and the majority opinion holds that they were proj:>erly disallowed. I think that at least one of the questions was not objectionable. It is in these words: “Do you know of any such storm occurring, so as to cause the flow of a mass *741of water similar to what came down Mineral street, or Blake ILollow, in tbe fall of 1875, and July, 1876, coming down through ravines in tbe city of Dubuque, prior to 1875 and 1876?” It would be conceded, I suppose, that it would have been proper to. ask tbe witness if be bad knowledge of as large rainfalls in Dubuque prior to those which did the injury complained of. Now, the question asked did not, I tbink, differ materially from tbis. It is true, it inquires in regard to tbe flow of water through the ravines generally, in the city of Dubuque, and these ravines, it may be, differ somewhat. Some of them may be suclr as to collect a larger, and some a smaller amount of water in a given rainfall, than Blake Hollow. But tbeir difference, if it exists, could be shown in tbe progress of tlie examination. The question asked was not, I tbink, subject to the objection made, and the court should, I think, have allowed it to be answered.
Mr. Justice Beck concurs in tbis dissent.